Filed 7/2/21
                CERTIFIED FOR PUBLICATION



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


 THE PEOPLE,                               B308524

         Plaintiff and Respondent,         (Los Angeles County
                                           Super. Ct. No. NA041958)
         v.

 DARRYL CLAYTON, JR.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Judith Levey Meyer, Judge. Reversed and
remanded with directions.
      Richard B. Lennon, Cheryl Lutz and Olivia Meme under
appointment by the Court of Appeal, for Defendant and
Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Michael J.
Wise, Deputy Attorneys General, for Plaintiff and Respondent.
               _________________________________
       Darryl Clayton, Jr., appeals the summary denial of his
petition to vacate his 2000 murder conviction and resentence him
pursuant to Penal Code section 1170.95.1 The parties agree that
the court’s denial of the petition was in error. The appeal
presents the following issue: Does a jury’s not true finding on a
felony-murder special-circumstance allegation constitute “a prior
finding by a . . . jury that the petitioner did not act with reckless
indifference to human life or was not a major participant in the
[underlying] felony,” thus triggering the superior court’s duty to
vacate the murder conviction and resentence the petitioner under
section 1170.95, subdivision (d)(2)? We hold that the jury’s
unanimous rejection of the special-circumstance allegation
establishes the petitioner’s entitlement to relief under section
1170.95 as a matter of law. Therefore, in accordance with the
mandate of section 1170.95, subdivision (d)(2), we reverse the
order denying the petition and remand to the superior court with
directions to grant the petition, vacate appellant’s murder
conviction, and resentence him on the remaining counts.
        FACTS2 AND PROCEDURAL BACKGROUND
       On May 3, 1999, Jenny Kim and Gary Kim were working at
a jewelry and music store in Long Beach. Around noon, appellant
and three other men entered the store. As two of the men held
Gary Kim at gunpoint, appellant grabbed Jenny Kim by her


      1   Undesignated statutory references are to the Penal Code.
      2 The statement of facts is drawn from our nonpublished
opinion in appellant’s direct appeal from his conviction, People v.
Darryl Clayton, Jr. (May 29, 2001, B143748) (Clayton), as well as
the record of appellant’s conviction, of which we have taken
judicial notice. (People v. Cruz (2017) 15 Cal.App.5th 1105, 1110
[appellate opinion is part of the record of conviction].)




                                  2
clothing and pulled her over the counter. Appellant dragged her
to the back of the store and ordered her to get down on the floor.
Appellant was not armed. As he rifled through her pockets he
repeatedly asked her what she had, and he threatened to hurt
her if she moved.
       Unable to open the cash register himself, appellant directed
Jenny Kim to open it. After she did so, he ordered her to return
to the back of the store and lie face down on the floor. Jenny Kim
could not see what was happening elsewhere in the store, but she
heard Gary Kim being beaten and kicked, and then she heard a
single gunshot. Gary Kim died instantly from a gunshot wound
to the back of the head.
       Three of the perpetrators were arrested soon after the
murder, and some of the jewelry taken during the robbery was
recovered. Several months later, appellant was arrested. In an
interview with police, appellant initially denied any knowledge of
the crimes. But eventually he admitted he had spent the night
before the offenses with one of the perpetrators and confessed he
was in the store during the robberies and murder. However,
appellant denied involvement in any plan to commit a robbery
and insisted he did not know a robbery was about to take place
when he entered the store. Appellant also asserted he pushed
Jenny Kim over the counter for her protection when it appeared
that one of the perpetrators was going to shoot her. After Jenny
Kim had opened the cash register and appellant had walked her
back to the rear of the store, appellant saw one of the men taking
money from the cash register. Appellant decided to leave, and as
he reached the door he heard the gunshot. Appellant maintained
he had no part in the killing.




                                3
       On July 10, 2000, a jury convicted appellant of one count of
first degree murder (count 1) and two counts of robbery, as
charged. As to all three counts, the jury found the allegation that
a principal was armed with a firearm to be true. However, the
jury found the special-circumstance allegation that the murder
was committed while appellant was engaged in the crime of
robbery to be not true.
       The trial court sentenced appellant to 25 years to life plus
one year for the firearm enhancement on count 1, plus seven
years four months for the remaining counts and the
enhancement. This court affirmed the judgment on appeal.
(Clayton, supra, B143748.)
       On April 23, 2019, appellant filed a petition for
resentencing pursuant to section 1170.95. The superior court
appointed counsel and ordered briefing from the parties.
Following briefing and argument, the superior court conducted
its own evaluation of the evidence and summarily denied the
petition, without issuing an order to show cause. Declaring that
the jury’s not true finding on the special-circumstance allegation
was irrelevant to its determination of whether there was
sufficient evidence to support a conviction of first degree murder
under a felony-murder theory, the court found appellant had been
a major participant who acted with reckless indifference to
human life.




                                4
                          DISCUSSION
 I.    Appellant Stated a Prima Facie Case for Relief
       Under Section 1170.95; the Superior Court’s
       Summary Denial of the Petition Based on Its
       Own Findings of Fact Violated the Statutory
       Procedures Mandated Under Section 1170.95,
       Subdivisions (c) and (d)
       The Legislature enacted Senate Bill No. 1437 to “amend
the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f);
People v. Gentile (2020) 10 Cal.5th 830, 842 (Gentile); People v.
Martinez (2019) 31 Cal.App.5th 719, 723 (Martinez).) To
accomplish this objective, Senate Bill No. 1437 amended the
natural and probable consequences doctrine by adding section
188, subdivision (a)(3), defining malice, to require that all
principals to murder must act with express or implied malice to
be convicted of that crime, with the exception of felony murder
under section 189, subdivision (e). (Stats. 2018, ch. 1015, § 2;
Gentile, at pp. 842–843.)
       The Legislature also “amended section 189 to limit the
scope of liability for murder on a felony-murder theory.” (People
v. Drayton (2020) 47 Cal.App.5th 965, 972 (Drayton).) As
amended, section 189 now includes the requirement that a
participant in a specified felony during which a death occurs may
be convicted of murder for that death only if it is proved that the
defendant was the actual killer, an aider and abettor to the




                                 5
murder who acted with the intent to kill, or a major participant
in the underlying felony who acted with reckless indifference to
human life. (Stats. 2018, ch. 1015, § 3; § 189, subd. (e)(1)–(3);
Gentile, supra, 10 Cal.5th at p. 842.) In addition to these
amendments, Senate Bill No. 1437 added section 1170.95 to
provide a procedure by which those convicted of felony murder or
murder under a natural and probable consequences theory may
seek retroactive relief if they could no longer be convicted of
murder because of the changes to sections 188 or 189. (Gentile,
supra, 10 Cal.5th at p. 843; Martinez, supra, 31 Cal.App.5th at
pp. 722–723.)
       Subdivision (a) of section 1170.95 sets forth the three
conditions for eligibility for relief.3 Subdivision (b) in turn
“describes where and how the petition must be filed and specifies
its required content,” including a declaration by the petitioner
that he or she “is eligible for relief according to the criteria set
out in subdivision (a).” (Drayton, supra, 47 Cal.App.5th at
p. 973.) If a petition for resentencing under section 1170.95
meets the requirements of subdivisions (a) and (b), the superior
court conducts the analysis prescribed in subdivision (c) before




      3 Those conditions are: (1) the charging document “allowed
the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine”;
(2) “petitioner was convicted of first or second degree murder”;
and (3) “petitioner could not be convicted of first or second degree
murder because of changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1170.95, subd. (a); Drayton, supra, 47
Cal.App.5th at p. 973.)




                                 6
issuing an order to show cause.4 (People v. Nunez (2020) 57
Cal.App.5th 78, review granted Jan. 13, 2021, S265918; Drayton,
supra, 47 Cal.App.5th at pp. 974–975; People v. Verdugo (2020)
44 Cal.App.5th 320, 327–328, review granted Mar. 18, 2020,
S260493 (Verdugo); People v. Lewis (2020) 43 Cal.App.5th 1128,
1136, 1140, review granted Mar. 18, 2020, S260598.) At this
initial stage, the superior court may examine readily
ascertainable information in the record of conviction as it
conducts a preliminary screening of the petition to verify the
petitioner’s eligibility for relief under the statute. (Lewis, at
p. 1140, rev.gr.; Verdugo, at p. 329, rev.gr.; People v. Offley (2020)
48 Cal.App.5th 588, 597; People v. Edwards (2020) 48
Cal.App.5th 666, 674–675, review granted July 8, 2020, S262481;
People v. Tarkington (2020) 49 Cal.App.5th 892, 900, review
granted Aug. 12, 2020, S263219.)
       If the record of conviction does not indicate ineligibility as a
matter of law, the superior court must appoint counsel (if
requested) and accept briefing from the parties on the issue of
whether the petitioner is “ ‘entitled to relief.’ ” (Drayton, supra,
47 Cal.App.5th at p. 976; Verdugo, supra, 44 Cal.App.5th at

      4  Section 1170.95, subdivision (c) provides: “The court shall
review the petition and determine if the petitioner has made a
prima facie showing that the petitioner falls within the provisions
of this section. If the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner. The prosecutor
shall file and serve a response within 60 days of service of the
petition and the petitioner may file and serve a reply within 30
days after the prosecutor response is served. These deadlines
shall be extended for good cause. If the petitioner makes a prima
facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.”




                                   7
pp. 332–333, rev.gr.) At this stage, with the benefit of the
parties’ briefing, the superior court may conduct a more thorough
review of the record, including the jury instructions, verdict
form(s), and any special findings or enhancement allegations the
jury found true to determine if the petition makes a prima facie
showing of entitlement to relief. (People v. Duchine (2021) 60
Cal.App.5th 798, 815 (Duchine); People v. Gomez (2020) 52
Cal.App.5th 1, 16, review granted Oct. 14, 2020, S264033; see
Verdugo, at pp. 335–336.)
       In conducting its prima facie review under section 1170.95,
subdivision (c), however, the superior court does not engage in
factfinding. Rather, the court must “assume all facts stated in
the section 1170.95 petition are true” (Drayton, supra, 47
Cal.App.5th at p. 980) and draw “all factual inferences in favor of
the petitioner” (Verdugo, supra, 44 Cal.App.5th at p. 329, rev.gr.;
Drayton, at pp. 968, 982). The superior court’s authority to make
determinations without issuing an order to show cause and
proceeding in accordance with section 1170.95, subdivision (d) is
thus circumscribed by “readily ascertainable facts from the record
(such as the crime of conviction), rather than factfinding
involving the weighing of evidence or the exercise of discretion
(such as determining whether the petitioner showed reckless
indifference to human life in the commission of the crime).”
(Drayton, at p. 980; People v. Duchine, supra, 60 Cal.App.5th at
p. 813.)
       If, after the parties’ briefing, the petitioner has made a
prima facie showing that he is entitled to relief because there
remains no proof of ineligibility as a matter of law, “the court
shall issue an order to show cause” why relief should not be
granted. (§ 1170.95, subd. (c), italics added; Drayton, supra, 47




                                8
Cal.App.5th at p. 980; see Aguilar v. Atlantic Richfield Co. (2001)
25 Cal.4th 826, 851 [“A prima facie showing is one that is
sufficient to support the position of the party in question”]; In re
Edward H. (1996) 43 Cal.App.4th 584, 593 [“A ‘prima facie’
showing refers to those facts which will sustain a favorable
decision if the evidence submitted in support of the allegations by
the petitioner is credited”].)
       Upon issuance of the order to show cause under section
1170.95, subdivision (c), the superior court must hold an
evidentiary hearing to determine whether to vacate the murder
conviction and to recall the sentence, unless the parties waive the
hearing, or, “[i]f there was a prior finding by a court or jury that
the petitioner did not act with reckless indifference to human life
or was not a major participant in the felony, the court shall
vacate the petitioner’s conviction and resentence the petitioner.”
(§ 1170.95, subd. (d)(2); id., subd. (d)(1) & (3); People v. Ramirez
(2019) 41 Cal.App.5th 923, 929 (Ramirez).) Notably, “[i]f a
hearing is held, the prosecution has the burden to prove, beyond
a reasonable doubt, that petitioner is ineligible for resentencing.
(§ 1170.95, subd. (d)(3).) If the prosecution fails to sustain its
burden of proof the trial court is required to vacate the prior
conviction and resentence the petitioner on the remaining
charges. (§ 1170.95, subd. (d)(3).)” (Ramirez, at p. 929; Drayton,
supra, 47 Cal.App.5th at p. 981.)
       Here, appellant’s petition for resentencing satisfied the
requirements of section 1170.95, subdivisions (a) and (b), and
stated a prima facie case for relief. The record does not establish
ineligibility as a matter of law, and the superior court should
have issued an order to show cause and followed the procedures
mandated by section 1170.95, subdivision (d). Instead, the court




                                 9
engaged in judicial factfinding based on its analysis of the
evidence under People v. Banks (2015) 61 Cal.4th 788 (Banks)
and People v. Clark (2016) 63 Cal.4th 522 (Clark) to conclude that
appellant was a major participant in the robbery who acted with
reckless indifference to human life. Based on that finding, the
court summarily denied the petition.
       But the jury had already unanimously found the evidence
insufficient to prove beyond a reasonable doubt that appellant
was an aider and abettor with actual malice or was a major
participant in the robbery who acted with reckless indifference to
human life. Given this finding, there was nothing in the record of
conviction to support the superior court’s determination at the
prima facie stage that appellant was ineligible for relief under
section 1170.95 as a matter of law. The trial court was not
entitled to substitute its own findings of fact for the jury’s to
support its determination that appellant should still be liable for
felony murder despite the amendments to section 189. As the
Duchine and Drayton courts observed, “The major participant
and reckless indifference findings the trial court made based
solely on the record evidence entail the weighing of evidence,
drawing of inferences, and assessment of credibility that should
be left to the factfinding hearing process contemplated by section
1170.95, subdivision (d).” (Duchine, supra, 60 Cal.App.5th at
p. 816; Drayton, supra, 47 Cal.App.5th at p. 982.) Because the
superior court’s summary denial of the petition based on its own
independent factfinding violated the procedural requirements of
section 1170.95, we reverse and remand the matter for further
proceedings in accordance with section 1170.95, subdivision (d).




                                10
  II. The Superior Court Is Required to Vacate the
       Murder Conviction and Resentence Appellant
       Based on the Jury’s Unanimous Finding
       Beyond a Reasonable Doubt that the Special-
       circumstance Allegation Was Not True
       The Attorney General agrees with appellant that the
superior court erred in summarily denying the petition at the
prima facie review stage, but argues that the correct remedy is to
remand the matter for an evidentiary hearing in accordance with
section 1170.95, subdivision (d)(1) and (3). We conclude,
however, that because the jury’s acquittal on the special-
circumstance allegation constitutes a prior finding by a jury that
appellant “did not act with reckless indifference to human life or
was not a major participant in the felony,” subdivision (d)(2)
requires the trial court on remand to vacate appellant’s felony-
murder conviction and proceed directly to resentencing.
(Ramirez, supra, 41 Cal.App.5th at p. 932.)
       The prosecution’s burden in an evidentiary hearing under
section 1170.95, subdivision (d)(3) is to “prove, beyond a
reasonable doubt, that the petitioner is ineligible for
resentencing.” (Italics added.) In other words, the People must
prove a defendant who was not the actual killer was an aider and
abettor with actual malice or a major participant in the
underlying felony who acted with reckless indifference to human
life, and he could therefore still be convicted of felony murder
under section 189 as amended by Senate Bill No. 1437. (Drayton,
supra, 47 Cal.App.5th at p. 973.) However, a jury’s acquittal on
the special-circumstance allegation means the jury found the
evidence insufficient to prove beyond a reasonable doubt that the
petitioner was an aider and abettor with the intent to kill or a




                               11
major participant in the robbery who acted with reckless
indifference to human life. In that case, the prosecution cannot
sustain its burden of proving ineligibility under subdivision (d)(3)
without invalidating the jury’s finding.
       Section 1170.95, subdivision (d)(2)5 addresses this situation
by requiring the trial court to accept a jury’s prior finding that
“the petitioner did not act with reckless indifference to human
life or was not a major participant in the felony” and grant the
resentencing petition. (See Ramirez, supra, 41 Cal.App.5th at
pp. 932–933.) The court is not authorized to reverse the prior
finding or substitute its own factual findings for the specific
findings the jury already made.
       In Ramirez, before the defendant sought relief under
section 1170.95, we granted his petition for habeas corpus and
struck the special-circumstance finding on the ground that it was
not supported by substantial evidence under the California
Supreme Court decisions in Banks and Clark. (Ramirez, supra,
41 Cal.App.5th at pp. 926–927.) After he was resentenced,
Ramirez filed a petition to vacate his felony-murder conviction
and for resentencing under section 1170.95. (Id. at p. 928.) The
superior court summarily denied the petition. (Ibid.) On appeal
from the denial, we interpreted the Legislature’s use of the word
“shall” in section 1170.95, subdivision (d)(2) as “imposing a
mandatory duty on the court to vacate [the petitioner’s] sentence”


      5 Section 1170.95, subdivision (d)(2) provides in relevant
part: “If there was a prior finding by a court or jury that the
petitioner did not act with reckless indifference to human life or
was not a major participant in the felony, the court shall vacate
the petitioner’s conviction and resentence the petitioner.” (Italics
added; see Ramirez, supra, 41 Cal.App.5th at pp. 932–933.)




                                 12
and “proceed directly to resentencing” when a court or jury has
already found the petitioner was not a major participant or did
not act with reckless indifference to human life. (Id. at p. 932.)
In light of our prior habeas determination that the evidence was
insufficient to support the special-circumstance finding, we held
“[i]t is beyond dispute that this court found that the defendant
was not shown to have been a major participant in the
underlying felony, or to have acted with reckless indifference to
human life. [Citation.] Under these circumstances, the trial
court was required by section 1170.95, subdivision (d)(2) to vacate
the conviction and resentence defendant on the remaining
counts.” (Id. at p. 933.)
        Although Ramirez involved a court finding on habeas that
the evidence did not support the jury’s special circumstance
finding, our analysis of subdivision (d)(2)’s mandate applies with
equal force where the jury found the evidence insufficient to
prove the special-circumstance allegation. Here, appellant’s jury
was instructed that, if it found appellant was not the actual
killer, it could not find the special-circumstance allegation true as
to appellant unless it unanimously found, beyond a reasonable
doubt, that appellant was an aider and abettor with intent to kill
or a major participant in the underlying felony who acted with
reckless indifference to human life.6 Appellant’s jury


      6 The full instruction read: “If you find [the] defendant in
this case guilty of murder of the first degree, you must then
determine if the following special circumstance: [is] true or not
true: [PC. 190.2(a)(17)] [murder in] [the commission of] [a
robbery]. [¶] The People have the burden of proving the truth of
a special circumstance. If you have a reasonable doubt as to




                                 13
unanimously found the prosecution had failed to prove the truth
of the special circumstance beyond a reasonable doubt.
       Like our determination on habeas that substantial evidence
did not support Ramirez’s special circumstance, the jury’s
rejection of the special-circumstance allegation in this case
constitutes a prior finding by the jury that appellant did not act
with reckless indifference to human life or was not a major


whether a special circumstance is true, you must find it to be not
true. [¶] [[Unless an intent to kill is an element of a special
circumstance, if] you are satisfied beyond a reasonable doubt that
the defendant actually killed a human being, you need not find
that the defendant intended to kill in order to find the special
circumstance to be true.] [¶] [If you find that a defendant was
not the actual killer of a human being, [or if you are unable to
decide whether the defendant was the actual killer or [an aider
and abettor] [or] [co-conspirator],] you cannot find the special
circumstance to be true [as to that defendant] unless you are
satisfied beyond a reasonable doubt that such defendant with the
intent to kill [aided,] [abetted,] [counseled,] [commanded,]
[induced,] [solicited,] [requested,] [or] [assisted] any actor in the
commission of the murder in the first degree][.][, or with reckless
indifference to human life and as a major participant, [aided,]
[abetted,] [counseled,] [commanded,] [induced,] [solicited,]
[requested,] [or] [assisted] in the commission of the crime of
robbery which resulted in the death of a human being, namely
Gary Kim.] [¶] [A defendant acts with reckless indifference to
human life when that defendant knows or is aware that [his] acts
involve a grave risk of death to an innocent human being.] [¶] In
order to find a special circumstance alleged in this case to be true
or untrue, you must agree unanimously. [¶] You will state your
special finding as to whether this special circumstance is or is not
true on the form that will be supplied.” (CALJIC No. 8.80.1 (1997
rev.).)




                                 14
participant in the felony within the meaning of section 1170.95,
subdivision (d)(2). Accordingly, the superior court was required
to vacate appellant’s first degree felony-murder conviction and
resentence him on the remaining counts of conviction.
(§ 1170.95, subd. (d)(1) & (2); see People v. Howard (2020) 50
Cal.App.5th 727, 741 [in granting relief and resentencing under
§ 1170.95, “ ‘[i]t seems the intent of the Legislature is to place the
petitioner after resentencing in a situation where the murder and
any related enhancements no longer exist’ ”].)
       Respondent’s arguments that the matter should
nevertheless be remanded to afford the prosecution a second
opportunity to attempt to prove appellant was a major
participant who acted with reckless indifference to human
life⎯the very facts the jury already unanimously and beyond a
reasonable doubt rejected⎯are without merit.
       As we explained in Ramirez, “Each section of a statute
must be construed in context, keeping in mind the statutory
purpose, and harmonizing related sections to the extent possible.
[Citation.] The first sentence of subdivision (d)(2) expressly
provides that the parties may waive a hearing and stipulate to
eligibility for relief. The next sentence mandates vacatur and
resentencing due to a prior court finding. The provision’s
placement in the same subparagraph suggests that both
sentences are meant to streamline the process, one with a waiver,
the other with a presumption. If we directed the trial court to
issue an order to show cause and hold a hearing to consider
whether to vacate defendant’s murder conviction, as respondent
suggests, this would not change the subdivision’s mandate. It
would serve no purpose other than delay.” (41 Cal.App.5th at
p. 932.)




                                 15
       Respondent maintains that “the ‘not true’ finding by the
jury as to the special circumstance does not prove, as a matter of
law, that a court or jury affirmatively found appellant was not a
major participant who acted with reckless indifference.” In so
arguing, the Attorney General appears to suggest that only a
finding of factual innocence would trigger mandatory
resentencing under section 1170.95, subdivision (d)(2). However,
in light of existing statutory procedures for obtaining relief for a
factually innocent defendant (§ 851.8; People v. McCann (2006)
141 Cal.App.4th 347, 352–353), acceptance of respondent’s
position would mean that subdivision (d)(2) would apply only in
cases where it is not needed. Such an interpretation would
contradict the Legislature’s intent to honor prior jury findings in
the context of a section 1170.95 petition, and would treat as
meaningless subdivision (d)(2)’s directive to grant the petition
and proceed directly to resentencing when a jury’s prior findings
demonstrate the petitioner’s eligibility for relief as a matter of
law. Of course, “in reviewing the text of a statute, we must follow
the fundamental rule of statutory construction that requires
every part of a statute be presumed to have some effect and not
be treated as meaningless unless absolutely necessary.
‘Significance should be given, if possible, to every word of an act.
[Citation.] Conversely, a construction that renders a word
surplusage should be avoided.’ ” (People v. Arias (2008) 45
Cal.4th 169, 180.)
       Given the clear mandate in subdivision (d)(2) that the
superior court vacate the conviction and resentence the petitioner
if there was a prior jury finding “that the petitioner did not act
with reckless indifference to human life or was not a major
participant in the felony,” and in accordance with our decision in




                                16
Ramirez, supra, 41 Cal.App.5th 923, we conclude that remand for
the purpose of an evidentiary hearing in this case would serve no
purpose other than delay. The jury’s acquittal on the special
circumstance in this case demonstrates that the jury
unanimously found that the People had failed to prove beyond a
reasonable doubt that appellant was an aider and abettor with
intent to kill or a major participant in the underlying felony who
acted with reckless indifference to human life. Under these
circumstances, section 1170.95, subdivision (d)(2) mandates that
appellant’s felony-murder conviction be vacated and that he be
resentenced on the remaining counts of conviction.
                           DISPOSITION
       The order denying Clayton’s petition to vacate his murder
conviction and for resentencing is reversed. The matter is
remanded to the superior court with directions to grant the
petition, vacate Clayton’s murder conviction, and resentence him
on the remaining counts.
       CERTIFIED FOR PUBLICATION.




                                     LUI, P. J.
I concur:




      ASHMANN-GERST, J.




                                17
B308524
People v. Clayton


CHAVEZ, J., Dissenting.


        I respectfully dissent.



        While I agree with the majority and the parties that the
trial court erred in denying appellant’s petition at the prima facie
stage, I disagree with the majority that the proper remedy is to
grant the petition. Rather, I adopt the Attorney General’s
position that the matter should be remanded for the superior
court to consider evidence presented by the prosecutor at a
hearing at which new evidence may be permitted (Pen. Code,
§ 1170.95, subd. (d);1 see People v. Fortman (2021) 64 Cal.App.5th
217).

        Section 1170.95, subdivision (d)(2) states, in relevant part,
that “[i]f there was a prior finding by a court or jury that the
petitioner did not act with reckless indifference to human life or
was not a major participant in the felony, the court shall vacate
the petitioner’s conviction and resentence the petitioner.”



1       All further statutory references are to the Penal Code.
(§ 1170.95, subd. (d)(2), italics added.) In People v. Ramirez
(2019) 41 Cal.App.5th 923, we observed that section 1170.95,
subdivision (d)(2) is “meant to streamline the process” of
obtaining relief in such cases, and requires courts “to proceed
directly to resentencing.” (Ramirez, at p. 932.) In Ramirez, the
section 1170.95 petitioner had previously obtained habeas corpus
relief in which a felony-murder special circumstance was stricken
for insufficient evidence of his major participant/reckless
indifference status. (Ramirez, at p. 927.) Thus, section 1170.95,
subdivision (d)(2) applied and the petitioner was entitled to
immediate relief without an evidentiary hearing. (Ramirez, at
p. 933.)

      Here, in contrast, the “not true” finding by the jury as to
the special circumstance does not prove, as a matter of law, that
a court or jury affirmatively found appellant was not a major
participant who acted with reckless indifference. “[A] jury verdict
acquitting a defendant of a charged offense does not constitute a
finding that the defendant is factually innocent of the offense or
establish that any or all of the specific elements of the offense are
not true.” (In re Coley (2012) 55 Cal.4th 524, 554, citing United
States v. Watts (1997) 519 U.S. 148, 155.) The not true finding on
the special circumstance was a general verdict indicating
reasonable doubt existed as to the special circumstance overall,




                                  2
not that the jury affirmatively found appellant “did not act” a
certain way. (See § 1170.95, subd. (d)(2).)

      The jury here was instructed with the standard CALJIC
instructions that both the felony-murder theory and the felony-
murder special circumstance required it to find that appellant
committed a robbery or aided and abetted a robbery, and that he
or the perpetrator of the robbery caused the death of a person.
The jury was further instructed that in order to find the special
circumstance true, it had to make the additional finding that
appellant had the intent to kill, was a major participant in the
robbery and acted with reckless indifference to human life, or
was the actual killer; conversely, for a felony-murder conviction
without the special circumstance, it could find the killing was
accidental or unintentional. However since the jury found
appellant guilty of felony murder but the special circumstance
not true there was no requirement that the jurors had to agree
why the elements of the special circumstance were not met. Thus
the not true finding in this case does not trigger section 1170.95,
subdivision (d)(2) relief.

      There are at least two ways the jury could have come to its
verdicts without affirmatively rejecting the theory that appellant
was a major participant who acted with reckless indifference.
First, it could have rejected the robbery-murder special
circumstance because it found that an element other than the




                                 3
major participant/reckless indifference element was missing. To
prove the felony murder, the prosecutor only had to show that the
murder occurred “during” the felony. But to prove the felony-
murder special circumstance, the prosecution had to prove: “The
murder was committed while the defendant was engaged in or
was an accomplice in the commission or attempted commission of
a robbery.” The special circumstance referred to in these
instructions is not established if the robbery was merely
incidental to the commission of the murder.

      Second, the jury was instructed pursuant to CALJIC
No. 8.832 which stated, “if the circumstantial evidence is
susceptible of two reasonable interpretations, one of which points
to the truth of a special circumstance and the other to its
untruth, you must adopt the interpretation which points to its
untruth, and reject the interpretation which points to its truth.”
Finally, CALJIC No. 8.83.13 instructed the jury, “if the evidence
as to any specific intent mental state is susceptible of two
reasonable interpretations, one of which points to the existence of



2     “Special Circumstances—Sufficiency of Circumstantial
Evidence—Generally.”

3     “Special Circumstances—Sufficiency of Circumstantial
Evidence to Prove Required Mental State.”




                                 4
the specific intent or mental state and the other to the absence of
the specific intent or mental state, you must adopt that
interpretation which points to the absence of the specific intent or
mental state.”

      Given these instructions it is possible that the jury found
appellant was a major participant in the robbery who acted with
reckless indifference to human life and that the murder occurred
“during” the robbery, but did not find the murder occurred in
order to carry out or advance the robbery. The jury could have
been unable to determine appellant’s exact role in the murder
and returned a not true finding without affirmatively
determining whether he was a major participant who acted with
reckless indifference to human life. In People v. Santamaria
(1994) 8 Cal.4th 903 (Santamaria) the defendant was convicted of
murder, but the jury found the knife use allegation not true. The
defendant’s conviction was overturned on appeal, and a new
information charging the defendant with murder but omitting the
knife use allegation was filed. Based on the prior verdicts, the
defendant argued that the prosecution should be prohibited
(under collateral estoppel) from arguing that the defendant used
a knife in commission of the murder. (Id. at pp. 908-909; see
People v. Palmer (2001) 24 Cal.4th 856, 865.)

      Our Supreme Court explained, however, that in California,
“as long as each juror is convinced beyond a reasonable doubt




                                 5
that defendant is guilty of murder as that offense is defined by
statute, it need not decide unanimously by which theory he is
guilty. [Citations.] More specifically, the jury need not decide
unanimously whether defendant was guilty as the aider and
abettor or as the direct perpetrator.” (Santamaria, supra, 8
Cal.4th at p. 918.) Given that background, the jury’s not true
finding on the knife allegation showed “only that there was a
reasonable doubt in the minds of the jurors that defendant
specifically used a knife. It does not show the reverse, that the
jury specifically found defendant was an aider and abettor. . . .
The jury may merely have believed, and most likely did believe,
that defendant was guilty of murder as either a personal knife
user or an aider and abettor but it may have been uncertain
exactly which role defendant played.” (Id. at p. 919, italics
omitted.) “Sometimes, as probably occurred here, the jury simply
cannot decide beyond a reasonable doubt exactly who did what.
There may be a reasonable doubt that the defendant was the
direct perpetrator, and a similar doubt that he was the aider and
abettor, but no such doubt that he was one or the other.” (Ibid.)

      As in Santamaria, the not true finding on the special
circumstance allegation does not mean the jury affirmatively
found appellant was not the actual killer or that he was not a
major participant with reckless indifference to human life—that
verdict may have only reflected that the jury was unsure about




                                 6
appellant’s precise role. The jury was instructed that “[i]f you
find that a defendant was not the actual killer of a human being,
or if you are unable to decide whether the defendant was the
actual killer or an aider and abettor or co-conspirator, you cannot
find the special circumstance to be true as to that defendant
unless you are satisfied beyond a reasonable doubt that such
defendant with the intent to kill aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted any actor
in the commission of the murder in the first degree, or with
reckless indifference to human life and as a major participant,
aided, abetted, counseled, commanded, induced, solicited,
requested, or assisted in the commission of the crime . . . .” The
jurors were also instructed that the special circumstance finding
had to be unanimous.

      Reading those instructions together it is reasonable to
conclude that the jurors either all had to agree appellant was the
killer, or all agree he had an intent to kill or was a major
participant who acted with reckless indifference to human life.
(See People v. Covarrubias (2016) 1 Cal.5th 838, 927.) Thus, the
jury could have understood the instructions as requiring a not
true finding on the special circumstance if some jurors believed
that the victim was killed unintentionally, while others believed
appellant was a major participant who acted with reckless
indifference to human life. The evidence could have supported




                                  7
both of these possibilities. Convicting appellant of felony murder
would be permissible given such a disagreement, but the jury
may have issued a not true finding based on their inability to
unanimously agree on a theory under the special circumstance
instruction. A “not true” finding on the special circumstance in
that scenario is simply not the same as the affirmative finding
required by section 1170.95, subdivision (d)(2), that the petitioner
was not a major participant who acted with reckless indifference
to human life.

      As in Santamaria, there may have been a reasonable doubt
that appellant was the direct perpetrator, that he was an aider
and abettor, or that he was a major participant with reckless
indifference to human life, but no such doubt that he was one of
the three. (Santamaria, supra, 8 Cal.4th at p. 919.) In that
scenario the jury would have to return a not true finding on the
special circumstance enhancement but would be permitted to find
appellant guilty of felony murder. Under Santamaria, that
outcome reflects that the jury may have simply been unable to
determine appellant’s role.

      I recognize that the motivation for enactment of section
1170.95 was to free those in custody based on a conviction of
felony murder IF they were not the actual killer, an aider or
abettor with intent to kill or a major participant acting with
reckless indifference to human life. However it was not enacted




                                 8
to free those who were included in the three specific categories.
Based on the evidence here, it appears appellant was not the
actual shooter. Were it not for the jury finding on the special
circumstance, using the procedure we described in People v.
Fortman, the trial court would be called upon to hold an
evidentiary hearing pursuant to section 1170.95, subdivision (d)
and to then determine whether or not he was the actual killer, an
aider or abettor of the killer with intent to kill or was a major
participant in the underlying crime who acted in reckless
disregard of human life. Given my position that the jury’s not
true finding on the special circumstances is not the equivalent of
a “prior finding by a court or jury that the [appellant] did not act
with reckless indifference to human life or was not a major
participant in the felony,” it is my position the case should be
remanded for the superior court to issue an order to show cause
and hold an evidentiary hearing under section 1170.95,
subdivision (d).




                                                  CHAVEZ, J.




                                  9